Exhibit 14.1 Fund.com Inc. Code of Ethics and Business Conduct Fund.com Inc. and its subsidiaries (collectively, the “Company”) is committed to conducting its business in accordance with applicable laws, rules and regulations, and in a manner consistent with the highest standards of business ethics.The Company expects the highest possible ethical conduct from its employees, officers and directors.Each employee, officer and director is required to review this Code of Ethics and Business Conduct (this “Code”) and be aware of the laws that are applicable to the Company’s business in order to participate in and foster a culture of transparency, integrity and honesty in the Company. This Code provides rules and procedures to help the Company’s employees, officers and directors recognize and respond to situations that present ethical issues.This Code applies to all of our employees, officers and directors, wherever they are located and whether they work for the Company on a full or part-time basis.Each employee’s, officer’s and director’s full compliance with this Code is mandatory and those who violate the standards in this Code will be subject to disciplinary action. Definitions.The following capitalized terms shall have the meaning set forth below: Board means the Board of Directors of the Company. Corporate Opportunity means a business opportunity that you or, to your knowledge, one or more of your Family Members, or an entity that that you control, or that one of more of your Family Members controls, either directly or indirectly, intends to pursue either through investment or participation in such opportunity, and which opportunity has a direct or close relationship to a business or line of business: (1)in which the Company is engaged, or (2)with respect to which (a)the Company has publicly announced it intends to engage or (b)you are aware that the Company is actively seeking or evaluating particular options to engage. Director means a member of the Board. Family Member means your spouse, parents, children and / or siblings if such siblings reside in your home. Personal Interest means that you have, directly or indirectly, through any business or investment or Family Member’s business or investment, any business or financial relationship that could reasonably be expected to interfere with your ability to pursue the best interests of the Company. Executive Officer means the Chief Executive Officer, all Vice Presidents, all other officers who report directly to the Chief Executive Officer and such other officers as the Nominating and Corporate Governance Committee may, from time to time, decide to include in this definition. Conflicts of Interest.As an employee, Executive Officer or Director of the Company, it is imperative that you avoid conflicts of interest.A conflict of interest arises when you take action or enter into relationships that oppose the interests of the Company or that interfere with your performance or independent judgment when carrying out your duties.You may not exploit your position or relationship with the Company for personal gain. 1 As examples, there is a likely a conflict of interest if you: · cause the Company to engage in business transactions with relatives or friends; · use nonpublic Company, customer or vendor information for personal gain by you, relatives or friends (including securities transactions based on such information); · have more than a modest financial interest in the Company’s vendors, customers or competitors (see below for guidelines); · receive a loan, or guarantee of any obligation, from the Company or a third party as a result of your position at the Company; · receive any payments or gifts, other than gifts of nominal value, from any third party as a result of your position with the Company; or · compete, or prepare to compete, with the Company while still employed by the Company. Duty to Disclose Conflicts of Interest, Including Corporate Opportunities.In connection with any actual or possible conflict of interest, including any Corporate Opportunity, you must disclose promptly after first becoming aware of such actual or potential conflict of interest, as set forth below: (a) Employees.Employees shall take every reasonable step to promptly disclose to a supervisor any Personal Interest or Corporate Opportunity that might interfere with the employee’s performance or independent judgment when carrying out his or her duties or otherwise create the appearance of impropriety. (b) Directors and Executive Officers.Members of Company’s Board of Directors have a special responsibility because Directors are prominent individuals with substantial other responsibilities.To avoid conflicts of interest, Directors and Executive Officers are expected to disclose to the Chief Executive Officer, General Counsel and the (other) Directors: (i) any Personal Interest they may have in a transaction upon which the Board passes and to recuse themselves from participation in any consideration or approval of such transaction or other decision in which there is a conflict between their Personal Interests and the interests of Company; and (ii) the existence of any potential Corporate Opportunity that such Director or Executive Officer intends to pursue. Such disclosure shall include all material facts with respect to such potential conflict of interest or Corporate Opportunity, as applicable.The possible exploitation by you of a Corporate Opportunity is not, in all cases, a conflict of interest.A potential Corporate Opportunity will be deemed to lead to a conflict of interest only if the Board decides that such Corporate Opportunity creates a conflict of interest.In deciding whether you failed to disclose a personal interest or Corporate Opportunity as required by this Code, the Board shall consider whether you did not actually know and should not reasonably have known that Company was currently engaged in such business or was reasonably likely to be engaged in such business in the future. 2 Determining Whether a Conflict of Interest or Corporate Opportunity Exists With Respect to a Director or Executive Officer.After your disclosure of a potential conflict of interest or potential Corporate Opportunity and all material facts related thereto, and after any discussion with any person or persons, including with you, the Board, by a majority of the disinterested members, shall decide if a conflict of interest or Corporate Opportunity exists with respect thereto. In the case of a potential Corporate Opportunity, the Board may, if appropriate, appoint a disinterested person or sub-committee to investigate whether the transaction or arrangement should remain available for the Company to pursue on its own behalf and any such person or committee shall report the results of its investigation to the Board Nominating and Corporate Governance Committee. The Board shall recommend (1)in the case of a potential conflict of interest arising from a Personal Interest in a transaction, whether the Company can obtain, with reasonable efforts, a more advantageous transaction or arrangement (taken as a whole) than the transaction or arrangement at issue with the company in which the Personal Interest is held, that would not give rise to a conflict of interest, or (2)in the case of a potential Corporate Opportunity, whether the transaction or arrangement should remain available for the Company to pursue on its own behalf. If a more advantageous transaction or arrangement may not be obtained, with reasonable efforts, under circumstances that would not give rise to a conflict of interest, the Board, by a majority vote of its disinterested members, shall determine whether the transaction or arrangement is in the Company’s best interest and for its own benefit and whether the transaction is fair and reasonable to the Company, and you shall make your decision as to whether to enter into the transaction or arrangement in conformity with such determination. Investments That May Give Rise to Conflicts of Interest.You must understand the potential for conflicts of interest in investing in the Company’s vendors, customers, partners, competitors or a company that is reasonably likely to be a potential candidate for acquisition by Company.You must always serve the Company’s stockholders’ first, and investing in companies with which the Company does business or otherwise engages in transactions, may not be in the Company’s stockholders’ best interests.The following guidelines apply with respect to such investments: (a) Public Companies: · Permitted Investments.The following investments are permitted without the Company’s approval, provided that the investment is not so large financially in either absolute dollars or as a percentage of the individual’s total investment portfolio as to create the appearance of a conflict of interest: (a)investments of less than two percent (2%)of the outstanding shares of companies that are listed on a U.S. or international stock exchange or quoted on Nasdaq; or (b)passive investments in diversified publicly-traded mutual or other similar funds. · Required disclosures.Any investment by you in more than one percent of the total outstanding shares of a public company that is a partner, significant customer or significant supplier of Company; a company that is a current or likely competitor of Company; or a company that is reasonably likely to be a potential candidate for acquisition by Company, must be disclosed to the Chief Executive Officer, the General Counsel and the Board.No investment may involve any confidential inside or proprietary information, such as information that may have been learned about the other company as a result of the Company’s relationship with the other company. 3 (b) Private Companies:Any investments by you in privately held companies that are, or are likely to become, the Company’s vendors, partners, customers or competitors or a company that is likely to be a potential candidate for acquisition by Company, requires disclosure to the Chief Executive Officer, the General Counsel and the Board. (c) Investments in Venture Capital and Other Similar Funds:Just as investments in publicly traded mutual funds are not deemed to pose a conflict of interest since such investors do not control the timing of fund investments or dispositions, there is no general restriction on you investing in venture capital or other similar funds that, in turn, invest in other companies.Given that investors in venture funds are “limited partners” and do not have influence in the decision making of the funds, we have deemed these investments appropriate from the standpoint of conflicts with the venture firm itself.At the same time, general conflicts of interest rules as set forth in this Code, apply to your indirect investments in portfolio companies of venture capital or other similar funds where the portfolio company has, or is likely to have, a business relationship with Company, is a current or likely competitor of Company, or is likely to be a candidate for acquisition by Company.You may submit to the Board a request for approval of an investment in a venture capital or other similar fund if you have any doubts about whether a conflict may exist.Just as in the case of investments in private companies described above, you should not invest in funds where it is likely that you will be responsible for recommending, reviewing or transacting business with a known portfolio company of the fund.You will be expected to not participate in the Company’s relationship with that company if such a situation arises after the investment commitment has been made. (d) Additional obligations with respect to investments in Venture Capital Funds by Executive Officers and Directors:Venture capital or other similar fund investments by you must be disclosed to the Board.In addition, a Director who makes indirect investments through a venture capital or other similar fund in which the Director is an active General Partner, shall disclose to the Board on a regular basis, all portfolio companies of the fund or funds as to which such director is an active General Partner, together with an indication of any portfolio companies of such fund that are current or likely vendors, partners, customers or competitors of Company or are likely to be a candidate for acquisition by Company.Such indirect investments will be deemed to lead to a conflict of interest with respect to such Director only when and if the Boarddecides that such investment creates a conflict of interest. Gifts, Bribes and Kickbacks.Other than modest gifts given or received in the normal course of business (including travel or entertainment), you may not give gifts to, or receive gifts from, the Company’s customers or vendors.Other gifts may be given or accepted only with prior approval by the Board, and in no event should you put the Company or yourself in a position that would be embarrassing if information about the gift was made public. Dealing with government employees is often different than dealing with private persons.Many federal, state and local governmental bodies strictly prohibit the receipt of any gratuities by their employees, including meals and entertainment.You must be aware of and strictly follow these prohibitions. If you conduct business in countries other than the United States, you must be particularly careful that gifts and entertainment are not construed as bribes, kickbacks or other improper payments.See “Foreign Corrupt Practices Act” below for a more detailed discussion regarding giving or receiving gifts related to business transactions in other countries. 4 If you pay or receive bribes or kickbacks, you will be immediately terminated and reported, as warranted, to the appropriate authorities.A kickback or bribe includes any item intended to improperly obtain favorable treatment, including a bribe to guarantee that the Company will use the services of a particular vendor when such use is not advantageous to the Company. Foreign Corrupt Practices Act.The Foreign Corrupt Practices Act (the
